NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0204n.06
                            Filed: March 20, 2007

                                            No. 06-1638

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


EUGENE PALLISCO,                                  )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
HURON TOWNSHIP; HURON                             )    EASTERN DISTRICT OF MICHIGAN
TOWNSHIP LOCAL DEVELOPMENT                        )
FINANCE AUTHORITY; LESLIE                         )
MEYERS; DAVID NIELSEN,                            )
                                                  )
       Defendants-Appellees.                      )




       Before: COLE, SUTTON, and COOK, Circuit Judges.


       PER CURIAM. Eugene Pallisco appeals the district court’s dismissal of his suit against the

defendants1 for failure to state a claim upon which relief can be granted. Having reviewed the record

and the applicable law, and having the benefit of oral argument and the parties’ briefs, we determine

that no jurisprudential purpose would be served by a panel opinion and affirm the district court’s

decision for the reasons stated in that court’s opinion.




       1
        On June 26, 2006, in light of David Nielsen’s settlement with Pallisco, this court ordered
Nielsen dismissed from this appeal.